Citation Nr: 1336675	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a copy of her substantive appeal, received at the Nashville RO in June 2011, the Veteran requested a central office hearing in Washington, D.C.  A hearing was scheduled for June 2013, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the Veteran at multiple addresses including the current address of record.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1. The July 1996 rating decision denying the Veteran's claim to reopen her previously denied claim for service connection for high blood pressure was not appealed. 

2. Evidence submitted since the July 1996 rating decision, includes the Veteran's report that she was diagnosed to have hypertension in service.  

3. A reasonable interpretation of the evidence supports the conclusion that hypertension began in service.  







CONCLUSIONS OF LAW

1. The unappealed July 1996 rating decision that denied the Veteran's claim to reopen her previously denied claim for service connection for high blood pressure is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The Veteran has submitted new and material evidence sufficient to reopen her claim for entitlement to service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1137, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309, 4.104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

New and material evidence

The Veteran's initial claim for high blood pressure, (subsequently recharacterized as a claim for hypertension) was denied in October 1993 and again in March 1994, following the submission of further evidence, for failing to establish an occurrence of hypertension while the Veteran was in service or within one year of separation from service.  The Veteran did not file a valid notice of disagreement, thus the decision became final.  38 C.F.R. §§ 20.302, 20.1103.

The Veteran's request to reopen her claim for hypertension was denied in July 1996, for failure to submit new and material evidence that hypertension occurred while the Veteran was in service or within one year of separation from service.  The Veteran did not file a notice of disagreement, thus the decision became final.  38 C.F.R. §§ 20.302, 20.1103.

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

During a November 2008 VA examination, the Veteran reported that she had been diagnosed with hypertension in 1980 and was treated with a low-salt diet and exercise at that time.  This assertion had not previously been made by the Veteran, who had stated only that she had been treated for high blood-pressure.  Presuming the credibility of this contention, it supports an unestablished fact necessary to substantiate her claim, namely that the Veteran suffered from hypertension while in service. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service connection for hypertension 

A. Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

B. Analysis

Medical records establish that the Veteran suffers from a current disability.  The Veteran has been diagnosed with essential hypertension by both VA and private medical professionals. 

As discussed above, the Veteran contends that her current essential hypertension was first diagnosed in service.  The service records show that in March 1981, the Veteran was referred to the Medicine Clinic to have her elevated blood pressure evaluated and managed.  The record, however, does not include any specific entries from the Medicine Clinic concerning this matter, nor is there a service separation examination included in the file.  As such, the outcome of this in-service referral is not clear, and likewise, whether hypertension was found at service separation is not known.  

Post service records also do not appear to be complete, but they do show the Veteran was seen at a private facility in December 1982, only 9 months after her service discharge, at which time her blood pressure was elevated.  By 1985, the entries in the available records show she had a diagnosis of hypertension firmly established and for which she was taking medication.  As noted above, she continues to carry a diagnosis of hypertension.  

All of these documented facts showing the investigation of hypertension in service, and a firm diagnosis of the disability by the mid-1980's, together with her credible lay statements regarding the onset and treatment for hypertension beginning in service, provide a basis for it to be reasonably concluded her hypertension began during service.  Accordingly, a basis upon which to establish service connection has been presented.   

ORDER

Entitlement to service connection for hypertension is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


